Order filed September 11, 2014




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-14-00065-CV
                                     __________

                        TODD WOMACK, Appellant
                                        V.
                        EDITH WOMACK, Appellee


                     On Appeal from the 32nd District Court
                            Mitchell County, Texas
                         Trial Court Cause No. 16,266


                                     ORDER
      Appellant, Todd Womack, filed a notice of appeal from an order in which
the trial court granted Edith Womack’s motion for summary judgment and
dismissed Appellant’s claims with prejudice. When the clerk’s record was filed in
this case, this court questioned the finality of that order and, on May 22, 2014,
notified the parties that the order being appealed did not appear to be a final,
appealable order because it did not dispose of the claims for affirmative relief
asserted by Edith Womack against Appellant. We requested that Appellant file a
response showing grounds to continue this appeal.             We subsequently gave
Appellant additional time to file a response and, after the second due date, sent a
reminder that Appellant’s response was past due. Appellant has yet to file a
response. However, because we do not believe the order is a final, appealable
order, we abate the appeal.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001).                 We
determine whether a judgment is a final, appealable judgment based on the
language in the judgment and the record of the case. Lehmann, 39 S.W.3d at 195.
A judgment is final and appealable if it disposes of all parties and all claims in the
case. Id. The order from which Appellant attempts to appeal does not dispose of
the various claims for affirmative relief asserted by Edith Womack against
Appellant, nor does the order contain any language indicating that it is final and
appealable. Therefore, it is not a final, appealable order.
      Consequently, we abate the appeal pursuant to TEX. R. APP. P. 27.2 to permit
the trial court to enter a final order or judgment. If a final, appealable order or
judgment has not been entered by October 3, 2014, this court may dismiss this
appeal. See TEX. R. APP. P. 42.3. If a final judgment is entered by that date, the
parties are ordered to notify this court immediately.
      The appeal is abated.


                                                              PER CURIAM


September 11, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           2